Citation Nr: 1218515	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-23 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Whether the reduction of the 40 percent schedular rating for degenerative disc disease and retrolisthesis of L5 and S1, effective September 1, 2008, was proper.

2.  Entitlement to a rating in excess of 40 percent for degenerative disc disease and retrolisthesis of L5 and S1.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) as due to the service-connected degenerative disc disease and retrolisthesis of L5 and S1.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1977 to November 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was afforded a hearing before a Rating Veterans Service Representative (RVSR) in February 2008, as well as testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing held in June 2011.  Transcripts of both proceedings have been associated with the claims file.

The claims of entitlement to a rating in excess of 40 percent for degenerative disc disease and retrolisthesis of L5 and S1 and TIDU are further addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated June 2008 reduced the evaluation for degenerative disc disease and retrolisthesis of L5 and S1 from 40 percent to 20 percent effective September 1, 2008; the 40 percent evaluation was in effect for less than 5 years.
2.  Medical evidence at the time of the reduction did not demonstrate overall improvement in the Veteran's degenerative disc disease and retrolisthesis of L5 and S1; the Veteran's disability picture continues to more nearly approximate the criteria for a 40 percent evaluation.


CONCLUSION OF LAW

The reduction in the rating assigned for degenerative disc disease and retrolisthesis of L5 and S1, from 40 percent to 20 percent, effective September 1, 2008, was not proper; restoration is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board acknowledges VA's duties to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  It is noted, however, that this appeal stems from disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  Further, in light of the favorable decision in this case, to the extent that the VCAA might be applicable, the Board concludes that any errors in the timing or content of VCAA notice or assistance is moot.

The Veteran was originally granted service connection for degenerative disc disease and retrolisthesis of L5 and S1 in May 2006.  The RO assigned a rating of 40 percent, effective from March 24, 2005; a rating of 100 percent effective July 12, 2005 based on surgical treatment necessitating convalescence; and a 40 percent rating from October 1, 2005.  

In April 2007, the Veteran submitted another claim for a rating in excess of 40 percent for his lumbar spine disability.  The Veteran was provided a VA examination in June 2008 and in August 2007, the RO proposed to reduce the Veteran's rating to 20 percent.  The RO notified the Veteran of the proposed reduction by a letter dated in October 2007 and advised him that he could submit medical evidence or other evidence to show that his rating should not be reduced.  The Veteran was also advised that he could request a personal hearing.  In February 2008, the Veteran was afforded a hearing before a RSVR at the St. Petersburg RO.  In June 2008, the RO reduced the evaluation for the lumbar spine disability to 20 percent, effective September 1, 2008.  

The Veteran contends that the 40 percent evaluation should not be reduced because his condition has not improved, but rather has continued to cause him severe pain, incapacitating episodes, and limited mobility.  He has further asserted that he must use a wheelchair or a walker during episodes of severe low back pain.  Finally, the Veteran stated that his low back disability has continued to significantly affect his social and daily living activities.

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he or she will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).  

On review, it appears that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e).  As discussed above, the Veteran was notified of the proposed reduction and was given an opportunity to submit additional evidence and/or request a hearing.  The Veteran requested and was afforded a RVSR hearing in February 2008.  The reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.  

The Board observes that additional requirements are set forth at 38 C.F.R. § 3.344.  However, these provisions apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344.  

In this case, the 40 percent evaluation was effective from October 1, 2005, to September 1, 2008.  Thus, it was in effect less than 5 years and 38 C.F.R. § 3.344(a) and (b) are not for application.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's degenerative disc disease and retrolisthesis of L5 and S1 has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.  Diagnostic Code 5242 provides that the Veteran's disability will be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent evaluation is warranted if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

A March 2005 VA treatment record indicates that the Veteran requested a wheelchair due to his inability to walk more than 30 feet.  The Veteran was also prescribed a TENS unit and it was recommended that he do physical therapy.  An addendum recommended that the Veteran continue to treat his current episode of low back pain with bed rest and heat application and to call in one week if there was no improvement.

A Social Security Administration (SSA) examination performed in conjunction with the Veteran's application for benefits, dated April 2005, show flexion to 40 degrees, extension to 20 degrees, and left and right lateral bending to 20 degrees.  Straight leg raising was positive.  Sensory examination was normal.  Patellar and Achilles/ankle jerk was 1/4 and Babinski was downgoing.

On VA examination in July 2005, the Veteran complained of constant lower back pain with some radiation down the right leg.  The examiner noted that the Veteran recently underwent a diskectomy and was still convalescing from the procedure.  The Veteran reported that his pain was as bothersome as it was prior to the surgery.  The Veteran walked with a slow gait using a rolling walker.  There was some midline paraspinous muscular tenderness.  The Veteran could not flex forward due to pain, but was able to extend to 20 degrees both actively and passively.  On repetition, the Veteran had no endurance.  He also had 20 degrees of left and right lateral bending, but was unable to bend laterally on repetition.  He was unable to walk heel to toe because of lack of balance and back pain.  Deep tendon reflexes were decreased in the right lower extremity and were +1 in the left lower extremity.  Sensation was intact to light tough and straight leg raise caused some back pain but no radicular pain.  X-rays demonstrated mild degenerative disc disease and mild retrolisthesis of L5 and S1.

VA treatment records dated September 2005 to May 2007 reflect complaints of continued and worsening low back pain.  A November 2005 neurosurgery follow-up record indicated partially improving low back pain following surgery.  The Veteran was able to walk with a cane.  Motor and sensory examinations were normal.  Pain control and physical therapy were recommended.  An April 2006 record shows complaints of worsening pain with pain also radiating into the right lower extremity.  Examination revealed a palpably tender right sciatic notch, negative toe touching, and ability to flex and extend with pain.  Physical therapy was ordered.  A May 2007 neurosurgery consultation record reflects an impression of chronic back pain with right lower extremity pain, status post laminectomy L1-2.

The Veteran was afforded a VA examination in June 2007 at which time he complained of constant burning, stabbing pain.  The Veteran also endorsed symptoms of decreased motion, stiffness, and spasms, but denied incontinence, weakness, paresthesias, numbness, or fatigue.  The Veteran walked with a cane and was able to walk a quarter mile.  The examiner also noted three to four incapacitating episodes in the past 12 months.  Examination revealed no evidence of spasm, atrophy, guarding, tenderness, or weakness.  Posture was normal, but gait was antalgic.  There was no evidence of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Motor, sensory, and reflex examinations were normal.  Babinski and Lasegue's sign testing were negative and there was no evidence of thoracolumbar ankylosis.  

The Veteran had active flexion to 45 degrees with pain beginning at 30 degrees, and passive flexion to 60 degrees with pain beginning at 50 degrees.  The Veteran had active extension to 10 degrees with pain throughout the range of motion, and passive extension to 15 degrees with pain throughout.  Range of motion for right and left lateral flexion, and right and left rotation was to 25 degrees both actively and passively.  There was pain throughout the range of motion on left and right lateral flexion.  On left and right rotation, Pain began at 15 degrees actively, and at 20 degrees passively.  The examiner stated that there was pain on repetitive motion on all ranges of motion, but there was no additional loss of motion on repetitive use.  A CT scan was reviewed.  The examiner also indicated that the Veteran was unemployed due to his disability and that his disability prevented him from exercise and sports, as well as moderately affected his ability to do chores, go shopping, and for recreation.  The Veteran's disability only had mild affects on feeding, bathing, dressing, toileting, and grooming.

In February 2008, the Veteran was afforded a hearing before a RVSR.  During the hearing, the Veteran testified that during his VA examination he was asked to flex and extend his body beyond his abilities.  As a result, he was laid up for two days following the examination.  The Veteran thus essentially contended that his disability was worse than what was recorded in the VA examination report.  The Veteran reported that he used a cane, wheelchair, and walker as a result of his limited mobility caused by his low back pain.  The Veteran stated that he used the cane at all times, even around his house, he the walker for when he had to walk more than 100 feet, and he used the wheelchair when he had to go out places such as the store.  The Veteran also described the incapacitating episodes noted on the June 2007 VA examination, stating that he was essentially bedridden during such episodes, and would need assistance to do such things as go to the bathroom.

VA treatment records dated September 2007 to May 2008 reflect continued complaints of low back pain.  A May 2008 record also reflects complaints of several falls (every two to three days) due to loss of balance.

The Veteran was afforded another VA examination in June 2009 at which time the Veteran complained of continued low back pain.  The Veteran reported symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was described as constant chronic, sharp, burning, pain, with pain radiating into the posterior right thigh, knee, and leg.  The examiner noted four incapacitating episodes in the past 12 months, each lasting three to four days.  Examination revealed the Veteran had a stooped posture and normal gait, but relied on a cane and a walker to ambulate.  The examiner noted that scoliosis was present and there was objective evidence of spasm, guarding, pain with motion, tenderness, and weakness.  A detailed motor examination was abnormal in that the Veteran had 2/5 movement in all joints tested.  Sensory examination was normal.  

Range of motion testing revealed flexion to 40 degrees, and extension to 10 degrees.  Rotation and lateral flexion were to 20 degrees, bilaterally.  There was objective evidence of pain on repetitive motion, with no additional loss of motion.  The examiner also reviewed an MRI performed in September 2008.  The examiner provided diagnoses of degenerative osteoarthritis of the lumbar spine with spinal stenosis; and degenerative disc disease.  The examiner stated that the Veteran's disability prevented him from doing chores, sports, recreation, and travelling, had severe effects on ability to exercise, had mild effects on his ability to shop, and had no effects on his feeding, bathing, dressing, toileting, or grooming activities.
A June 2011 private treatment record from Advantcare of Florida indicated that the Veteran was severely restricted in flexion, extension, lateral flexion and lateral rotation.  Patrick's test and Kemp's test were positive.  Diagnoses of thoracic strain/strain progressing to myofascial syndrome; lumbar disc bulge/herniation; and evidence of lumbar radiculopathy were provided.

Finally the Veteran was afforded a hearing before the undersigned in June 2011.  During the hearing he testified that his back is now freezing up to where he can no longer perform his regular, daily activities.  In fact, he reported that he used a walker and a wheelchair, especially when he gets episodes where his lower back shuts down.  With the walker, he can sit and rest when necessary.  He also needed to use his TENS unit two or three times a day to alleviate his pain.  He reported some symptoms of incontinence a couple times a week.  The Veteran's wife testified that when the Veteran's back pain was really bad, she needed to help him with various daily activities such as putting on his shoes, washing his back, and putting on his pants.  The Veteran also stated that his low back disability significantly affected many of his daily social and daily living activities.

The Board has considered the Veteran's contentions and the evidence of record.  Medical evidence shows that while there was some minimal improvement in the Veteran's flexion since his initial VA examination, overall, the Veteran's low back disability has not shown to have improved significantly.  

At his July 2005 VA examination, the Veteran was unable to flex, as he was still recovering from his surgery.  While subsequent VA examinations in 2007 and 2009 show that the Veteran is now able to actively flex to at best 45 degrees with pain, the Veteran has testified, and the medical evidence shows that his back pain continues to be severe.  The Board notes that at the 2007 VA examination the Veteran had pain beginning at 30 degrees of active flexion.  Further, at his RVSR hearing, he reported that he flexed beyond his normal abilities during the VA examination and as a result, he was "laid up" for two days following the examination.  

Moreover, since the July 2005 VA examination, the Veteran continued to rely on assistive devices, including a cane, a walker, and a wheelchair to due to his limited mobility resulting from his low back pain.  Further, the 2009 VA examiner noted that the Veteran had a stooped posture, and deep tendon reflexes were abnormal in all the joints of the lower extremity that were tested.  The Veteran also complained of incapacitating episodes and/or flare-ups in which he was essentially bed ridden due to his severe pain.  These episodes were documented in both the 2007 and 2009 VA examination as occurring three to four times a year and lasting three to four days.  Finally, the Veteran has testified that his low back pain has remained the same, if not worsened throughout the appeal period, that he has continued to have incapacitating episodes resulting in bedrest, and that he is unable to work due to his back pain.

On review, it appears that there has been no meaningful improvement in the Veteran's disability.  Therefore, the Board finds that the reduction was not proper, and restoration of the 40 percent evaluation is warranted.  


ORDER

The reduction in compensation for degenerative disc disease and retrolisthesis of L5 and S1 from 40 percent to 20 percent, effective September 1, 2008, was not proper; the appeal is granted.


REMAND

The Board notes that the Veteran initially submitted a claim for a rating in excess of 40 percent for his low back disability.  Regarding this issue, the Board finds that further development is required.  

The record reflects that the Veteran receives ongoing treatment at the VA Medical Center (VAMC) in Orlando, Florida.  VA treatment records through April 2009 were obtained; however, no reports or records pertaining to his ongoing treatment from April 2009 to the present are of record.  As such, the duty to assist requires further development.  38 C.F.R. § 3.159(c).   

Further, at the Board hearing, the Veteran stated that he could not work due to his low back disability, and thus raised the issue of entitlement to a TDIU based upon his service-connected low back disability.  A TDIU claim has not been adjudicated by the RO.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  If the Veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In this case the Veteran's TDIU claim is based on the disability currently on appeal.  Therefore, the Board has jurisdiction over the TDIU issue.  

Additionally, in TDIU claims, the Court has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  

Moreover, the Veteran's most recent VA examination took place in June 2009, nearly three years ago.  Whether an examination is sufficiently contemporaneous to properly rate the current severity of the Veteran's disability depends on the particular circumstances of the individual case.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In this case, the Veteran's hearing testimony as well as the June 2011 private treatment record from Advantcare indicates that his symptoms may have worsened since his last examination.  Further, the Board notes that the Veteran's last VA examination did not specifically address whether the Veteran's low back disability precluded him from maintaining substantially gainful employment.  

Therefore, the Veteran should undergo an additional VA examination of his low back disability in order to accurately assess the severity, symptomatology, and manifestations of the disability.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).    

Finally, the Board notes that the Veteran has not been provided all required notice in response to the TDIU claim.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO /AMC should provide the Veteran and his representative with all required notice in response to the TDIU claim.  In addition, it should provide the Veteran with the appropriate form to claim entitlement to a TDIU and request him to complete and return it.

2. The AMC/RO should undertake appropriate development to obtain any outstanding records pertaining to the Veteran's low back disability during the period of this claim, to include pertinent private treatment records and VA treatment records from the Orlando VAMC since April 2009.  In addition, a copy of any pertinent evidence in Virtual VA, that is not contained in the claims file, should be associated with the claims file.

3. Then, the RO/AMC should arrange for the Veteran to be afforded a VA examination with an appropriate examiner for the purpose of ascertaining the current severity of his service-connected low back disability and all associated neurological impairment.  All evaluations, studies and tests deemed necessary should be accomplished.  

The RO/AMC should ensure that the examiner provides all information required for rating purposes, including tests of joint movement against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also determine whether there is any neurological impairment due to the Veteran's service-connected low back disability.  If neurological impairment is found, the examiner should specifically identify the nerve or nerves that are affected by the Veteran's service-connected chronic lumbosacral strain, and discuss the severity of the impairment caused by the affected nerve(s).  In this regard, the examiner should state whether there is any paralysis of the affected nerve, and if so whether it is complete or incomplete, and whether such paralysis is mild, moderate or severe.

4. The RO/AMC should also undertake any other development it determines to be warranted.  

5. Then, the RO/AMC should adjudicate the Veteran's claim, to include the TDIU component of the claim if it has not been rendered moot.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


